Judgment, Supreme Court, New York County, entered in this article 78 proceeding on April 17, 1975, dismissing the petition herein, unanimously affirmed, without costs and without disbursements. The appellant failed to exhaust his administrative remedies and, therefore, this proceeding is premature. While it is true that he did initiate proceedings in accordance with respondents’ rules of procedure, he failed to prosecute the appeals provided for therein to a conclusion. Concur—Markewich, J. P., Kupferman, Lupiano, Capozzoli and Nunez, JJ.